Citation Nr: 0335100	
Decision Date: 12/15/03    Archive Date: 12/24/03

DOCKET NO.  02-22 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for gastroesophageal reflux 
disease (GERD).


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel






REMAND

The veteran served on active duty from January 1980 to August 
1985.

This case comes before the Board of Veterans' Appeals (Board) 
from an August 2002 RO decision which denied service 
connection for GERD.  In his November 2002 substantive 
appeal, the veteran requested a Travel Board hearing.  
However, in a February 2003 statement, he withdrew this 
request.

Evidence of record indicates that the veteran complained of 
stomach cramps/pain on several occasions during service.  In 
January 1984 he complained of stomach cramps and was assessed 
with gastroenteritis.  In April 1984 he complained of stomach 
pain and vomiting and was again assessed with 
gastroenteritis.  Hemorrhoids were noted in July 1984 and 
February 1985.  In June 1985 he complained of stomach cramps, 
and there was an assessment of constipation secondary to 
hemorrhoids.  The June 1985 separation examination noted 
hemorrhoids.  On an accompanying June 1985 medical history 
form, the veteran indicated a positive history for stomach, 
liver, or intestinal trouble; the reviewing examiner noted 
the veteran complained of intermittent difficulty with 
constipation.  

Post-service medical records note hemorrhoids, and service 
connection has been established for hemorrhoids.  The post-
service medical records from the late 1990s show assessments 
of gastroenteritis and reflux esophagitis, and records from 
2000 and 2002 show impressions of GERD with a history of 
esophageal stricture and esophagitis.

In the judgment of the Board, further development of the 
evidence is warranted to assist the veteran with his claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2003).  
The veteran has not been given a VA examination which 
addresses the nature and etiology of current GERD, and such 
should be provided.  Any updated treatment records should 
also be secured.  

In view of the foregoing, the case is remanded to the RO for 
the following:

1.  The RO should have the veteran 
identify all sources of VA and non-VA 
treatment for gastrointestinal problems 
(specifically including GERD) since his 
August 1985 separation from service, and 
the RO should then obtain copies of all 
related medical records which are not 
already associated with the claims file.

2.  Thereafter, the RO should have the 
veteran undergo a VA examination, with 
medical opinion, on the nature and 
etiology of any current GERD.  The claims 
folder should be provided to and reviewed 
by the doctor.  Based on examination 
findings, review of historical records, 
and medical principles, the examiner 
should provide a medical opinion, with 
adequate rationale, as to the approximate 
date of onset and etiology of any current 
GERD, including any relationship with 
active service.

3.  After assuring compliance with the 
notice and duty to assist provisions of 
the law, the RO should review the claim 
for service connection for GERD.  If the 
claim is denied, the veteran and his 
representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


